               United States Bankruptcy Court
                      NORTHERN DISTRICT OF CALIFORNIA

In re     Calvin B. Grigsby                                                  Bankruptcy Case
                                                              No. 20-40411



                                          Debtor: Calvin B. Grigsby




                    REQUEST TO REPLACE PAYMENT OF FEE
                                [REF. DOC 82]
                              Case No: 20-40411
                                  Chapter 11

                                 DATE: August 10, 2020




   By :                                                       Date 8/10/2020
          Debtor




Case: 20-40411        Doc# 149   Filed: 08/10/20   Entered: 08/10/20 15:26:28    Page 1 of
                                              1
